TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 15, 2017



                                     NO. 03-17-00476-CV


                                  Shakeel Mustafa, Appellant

                                                  v.

                                     Pakiza Asim, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD




This is an appeal from the contempt order signed by the trial court on April 17, 2017. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and the court below.